UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7325


DEMETRIUS HILL,

                  Plaintiff - Appellant,

          v.

WARDEN HAYNES; A. W. GILL; WARDEN DRIVER; CAPT. ODDO; LT.
CLEMENS; LT. GIFFORD; LT. TRAIT; C.O. SPOTLAN; FOSTER; C.O.
MORGAN; COUNSELOR MORRERO; ETRIS,

                  Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:06-cv-00136-GMG-JSK)


Submitted:   January 23, 2015               Decided:   February 4, 2015


Before TRAXLER, Chief Judge, and NIEMEYER and GREGORY, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Demetrius Hill, Appellant Pro Se.    Helen Campbell Altmeyer,
Betsy C. Jividen, Assistant United States Attorneys, Wheeling,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In    December      2006,    Demetrius          Hill,    a   federal     inmate

incarcerated      during       the     relevant       period        at    United     States

Penitentiary-Hazelton, filed a civil action pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971), alleging various prison employees violated his

First, Fifth, and Eighth Amendment rights by placing him in the

Special   Housing       Unit    without       an     incident       report     and    under

conditions    that      were   so     unsanitary         and     deplorable    that    they

threatened his health and well-being.                     He further asserted that

because he made complaints, the staff threatened to kill him and

refused   him     the    materials       necessary          to    file    administrative

remedies.        The    district      court       granted      Defendants’     motion    to

dismiss or for summary judgment and dismissed Hill’s complaint

without     prejudice         for     failure       to      exhaust       administrative

remedies.

            On appeal, we vacated the district court’s judgment

and remanded for a determination whether the grievance procedure

was   “available”       to     Hill     within      the     meaning       of   42    U.S.C.

§ 1997e(a)    (2012),        namely,    whether      Defendants          hindered    Hill’s

ability to exhaust administrative remedies.                        Hill v. Haynes, 380

F. App’x 268 (4th Cir. 2010) (No. 08-7244).                              On remand, the

matter was referred to              a magistrate judge, who held a three-day

evidentiary hearing on this issue.                    In a detailed and thorough

                                              2
report, the magistrate judge concluded that prison officials did

not   hinder    Hill’s   ability     to    exhaust    his     administrative

remedies.      The district court accepted the recommendation and

granted Defendants’ motion for summary judgment.

            We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Hill v. Haynes, No. 3:06-cv-00136-GMG-JSK (N.D.

W. Va. Aug. 22, 2014).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would    not   aid   the

decisional process.

                                                                     AFFIRMED




                                     3